                   IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION

James Hall,                                   )
                                              )
Plaintiff,                                    )
                                              )       Case Number:
vs.                                           )
                                              )       JURY TRIAL DEMANDED
Home Depot USA, Inc.,                         )
                                              )
Defendant.                                    )

                                      COMPLAINT

        COMES NOW the Plaintiff, James Hall, by and through his attorneys of record,

Jason Iezzi, Jeffrey J. Carey, and Robert Sauls, and for his complaint states and alleges as

follows:

                                          PARTIES

        1.     The Plaintiff, James Hall, is an adult resident citizen of the City of Odessa,

County of Lafayette, State of Missouri.

        2.     The Defendant, Home Depot USA, Inc., is a Georgia corporation doing

business in the State of Missouri at 4210 S. Lee's Summit Rd., Independence, Missouri.

The agent for service of process is CSC – Lawyers Incorp. Service Co., 221 Bolivar Street,

Jefferson City, MO 65101.

        3.     James Hall (“Plaintiff”) was employed by Home Depot.

        4.     Plaintiff is an employee within the meaning of the Age Discrimination in

Employment Act, Americans With Disabilities Act, and Missouri Workers’ Compensation

Act.




                                             1

       Case 4:20-cv-00905-DGK Document 1 Filed 11/11/20 Page 1 of 10
       5.      Home Depot is an employer within the meaning of the Age Discrimination

in Employment Act, Americans With Disabilities Act, and Missouri Workers’

Compensation Act.


                             JURISDICTION AND VENUE

       6.      This Court has jurisdiction pursuant to 28 USC § 1331 and 28 USC § 1343

and this action is brought pursuant to the Age Discrimination in Employment Act, Title I

of the Americans with Disabilities Act, and the Missouri Workers’ Compensation Act.

       7.      This Court may assert pendent jurisdiction over Plaintiff’s state law claims.

       8.      This Court has diversity jurisdiction as the parties are from different states

and there is an amount in excess of $75,000 in controversy.

       9.      Venue is appropriate as the causes of action enumerated herein accrued in

the County of Jackson, State of Missouri.


             FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       10.     James Hall (“Plaintiff”) was hired by the Defendant on June 16, 1997, as a

forklift operator in the receiving department.

       11.     Defendant Home Depot USA, Inc. (“Defendant” or “Home Depot”), is a

foreign corporation selling goods in Missouri.

       12.     Plaintiff was given satisfactory or exemplary employment evaluations

during the entire time of his employment by Home Depot.

       13.     Plaintiff worked at the same Home Depot location from the time it opened

until he was terminated.




                                             2

     Case 4:20-cv-00905-DGK Document 1 Filed 11/11/20 Page 2 of 10
        14.     During the time Plaintiff worked at his Home Depot location, Defendant

repeatedly and knowingly terminated experienced employees over the age of 40 in favor

of younger or cheaper labor.

        15.     At the time of his termination, Plaintiff was 61 years old.

        16.     At the time of his termination, Plaintiff was one of the oldest full-time

employees at his store and he was the longest-tenured employee at the store.

        17.     At the time of his termination, Plaintiff was performing work despite having

recently undergone surgery for a work-related injury.

        18.     At the time of his termination, Plaintiff was working under medical

restrictions imposed by his physician.

        19.     Plaintiff underwent surgery on his left wrist on October 2, 2019.

        20.     Plaintiff’s physician imposed a 2-pound lifting restriction for the left arm

initially, and then increased the restriction to 10 pounds.

        21.     Plaintiff was under a 10-pound lifting restriction at the time of his

termination.

        22.     At the time of his termination, surgery had been recommended and

scheduled for his right wrist.

        23.     Plaintiff requested reasonable accommodation of his inability to lift more

than 10 pounds.

        24.     Home Depot refused to accommodate his temporary weightlifting

restrictions.

        25.     Home Depot accommodated other similarly situated employees.




                                              3

      Case 4:20-cv-00905-DGK Document 1 Filed 11/11/20 Page 3 of 10
         26.   Instead of accommodating Plaintiff, Home Depot harassed him about his

physical condition.

         27.   Plaintiff’s employment was terminated by Home Depot on November 13,

2019.

         28.   Plaintiff, despite repeated attempts, has been unable to find substitute

employment.

         29.   Plaintiff was denied benefits that were available to him as an injured

employee.

         30.   Plaintiff has further been denied access to certain benefits to which he was

entitled under Defendant's employee benefit plan.

         31.   Plaintiff timely filed a written complaint of discrimination with the Equal

Employment Opportunity Commission and received a right-to-sue letter on August 14,

2020.

         32.   All conditions precedent to the institution of this lawsuit have been fulfilled.


                          COUNT I-AGE DISCRIMINATION

         33.   Plaintiff incorporates by reference the allegations made in Paragraphs 1-32

above as if more fully set forth herein.

         34.   Plaintiff is an employee within the meaning of the Age Discrimination in

Employment Act of 1967.

         35.   Defendant is an employer within the meaning of the Age Discrimination in

Employment Act of 1967.

         36.   Plaintiff was a member of a protected class due to his age pursuant to the

Age Discrimination in Employment Act of 1967 (29 U.S.C.A. §§ 626, et seq.).


                                              4

        Case 4:20-cv-00905-DGK Document 1 Filed 11/11/20 Page 4 of 10
       37.     Plaintiff was terminated due to status as a person over the age of 40.

       38.     Defendant failed to provide Plaintiff with the same or similar

accommodation granted to younger employees with the same disability.

       39.     Defendant's termination of Plaintiff was            arbitrary, unreasonably

discriminatory, and retaliatory, all in violation of the Age Discrimination in Employment

Act of 1967.

       40.     Defendant exhibited ill will, malice, improper motive, and indifference to

Plaintiff’s civil rights by terminating him and denying him pay and benefits while injured.

       41.     Plaintiff, as a result of the actions of Defendant, has suffered lost wages,

lost benefits, mental anxiety and stress in the form of outrage, shock, and humiliation, and

other damages which he will show at a trial of this cause of action.

       42.     Plaintiff is entitled to back pay and front pay as a result of the actions of

Defendant.

       43.     Plaintiff is entitled to reinstatement to his former position with Defendant

but the relationship between Plaintiff and Defendant has deteriorated to the point where

reinstatement is not a viable remedy.

       WHEREFORE, the Plaintiff, James Hall, respectfully prays that judgment be

entered in his favor for all relief afforded to him under the Age Discrimination in

Employment Act including, but not limited to, compensatory damages in an amount to be

determined by this Court, for punitive damages in an amount to be determined by this Court

and sufficient to punish this defendant and deter similar conduct in the future, for back pay

in an amount to be determined by this Court, for front pay in an amount to be determined

by this Court, for reasonable attorney's fees and all costs of this litigation, and for such



                                             5

     Case 4:20-cv-00905-DGK Document 1 Filed 11/11/20 Page 5 of 10
other and further relief as the Court deems just and proper against the Defendant, Home

Depot USA, Inc.


                     COUNT II-DISABILITY DISCRIMINATION

       44.     Plaintiff incorporates by reference the allegations made in Paragraphs 1-43

above as if more fully set forth herein.

       45.     Plaintiff was an employee and is an individual pursuant to Title I of the

Americans with Disabilities Act.

       46.     Defendant is an employer pursuant to Title I of the Americans with

Disabilities Act. (42 U.S.C.A. §§ 12101, et seq.)

       47.     Plaintiff was a member of a protected class due to his disability pursuant to

the ADA.

       48.     Plaintiff had a physical impairment—the inability to lift more than 10

pounds—that substantially limited one or more of his major life activities.

       49.     Plaintiff has a record of his impairment from his treating physician.

       50.     Plaintiff was regarded as having said impairment.

       51.     Plaintiff was terminated due to his status as a disabled person under the

ADA.

       52.     Defendant failed to reasonably accommodate Plaintiff’s disability.

       53.     Defendant’s policy of refusing to reasonably accommodate otherwise

qualified employees with disabilities has a disparate impact on disabled individuals.

       54.     Defendant's termination of Plaintiff was             arbitrary, unreasonably

discriminatory, and retaliatory, all in violation of Title I of the ADA.




                                              6

      Case 4:20-cv-00905-DGK Document 1 Filed 11/11/20 Page 6 of 10
       55.     Defendant exhibited ill will, malice, improper motive, and indifference to

Plaintiff’s civil rights by terminating his employment and refusing to reasonably

accommodate his disability.

       56.     Plaintiff, as a result Defendant’s actions, has suffered lost wages, lost

benefits, mental anxiety and stress in the form of outrage, shock, and humiliation, and other

damages which he will show at a trial of this cause of action.

       57.     Plaintiff is entitled to back pay and front pay as a result of the actions of

Defendant.

       58.     Plaintiff is entitled to reinstatement to his former position with Defendant

but the relationship between Plaintiff and Defendant has deteriorated to the point where

reinstatement is not a viable remedy.

       WHEREFORE, the Plaintiff, James Hall, respectfully prays that judgment be

entered in his favor for all relief afforded to him under Title I of the Americans With

Disabilities Act including, but not limited to, compensatory damages in an amount to be

determined by this Court, for punitive damages in an amount to be determined by this Court

and sufficient to punish this defendant and deter similar conduct in the future, for back pay

in an amount to be determined by this Court, for front pay in an amount to be determined

by this Court, for reasonable attorney's fees and all costs of this litigation, and for such

other and further relief as the Court deems just and proper against the Defendant, Home

Depot USA, Inc.

        COUNT III—WORKERS’ COMPENSATION DISCRIMINATION

       59.     Plaintiff incorporates by reference the allegations made in Paragraphs 1-62

above as if more fully set forth herein.



                                             7

      Case 4:20-cv-00905-DGK Document 1 Filed 11/11/20 Page 7 of 10
       60.     Plaintiff was an employee, and Defendant was an employer, as defined by

the Missouri Workers’ Compensation Act. (MO. REV. STAT. §§ 287.010 et seq.)

       61.     The Missouri Workers’ Compensation Act provides that: “No employer or

agent shall discharge or discriminate against any employee for exercising any of his or her

rights under this chapter when the exercising of such rights is the motivating factor in the

discharge or discrimination.” (MO. REV. STAT. § 287.780).

       62.     Plaintiff worked for Defendant for over 20 years without a reprimand or

poor performance review.

       63.     Plaintiff alleged that, in July of 2019, he sustained injuries to both wrists as

a result of his work for Defendant.

       64.     After Plaintiff asserted his workers’ compensation rights, he was harassed

at work.

       65.     Defendant refused to accommodate his work-related disability.

       66.     While Plaintiff was recuperating from his work-related injury, Defendant

terminated him.

       67.     Defendant’s treatment and termination of Plaintiff was motivated by his

decision to exercise his workers’ compensation rights, in violation of the Missouri

Workers’ Compensation Act.

       68.     Defendant's termination of Plaintiff was             arbitrary, unreasonably

discriminatory, and retaliatory, all in violation of the Workers’ Compensation Act.

       69.     Defendant exhibited ill will, malice, improper motive, and indifference to

Plaintiffs civil rights by terminating his employment and refusing to reasonably

accommodate his disability.



                                              8

     Case 4:20-cv-00905-DGK Document 1 Filed 11/11/20 Page 8 of 10
       70.     Plaintiff, as a result Defendant’s actions, has suffered lost wages, lost

benefits, mental anxiety and stress in the form of outrage, shock, and humiliation, and other

damages which he will show at a trial of this cause of action.

       71.     Plaintiff is entitled to back pay and front pay as a result of the actions of

Defendant.

       WHEREFORE, the Plaintiff, James Hall, respectfully prays that judgment be

entered in his favor for all relief afforded to him under the Missouri Workers’

Compensation Act and Missouri law including, but not limited to, compensatory damages

in an amount to be determined by this Court, for punitive damages in an amount to be

determined by this Court and sufficient to punish this defendant and deter similar conduct

in the future, for back pay in an amount to be determined by this Court, for front pay in an

amount to be determined by this Court, for reasonable attorney's fees and all costs of this

litigation, and for such other and further relief as the Court deems just and proper against

the Defendant, Home Depot USA, Inc.

                           DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands trial by jury on all issues so triable.

                                              Respectfully Submitted,

                                              Boyd, Kenter, Thomas & Parrish LLC

                                              /s/ Jeffrey Carey__________________
                                              Jeffrey J. Carey      Mo. Bar No. 46156
                                              229 SE Douglas Street, Suite 210
                                              Lee’s Summit, MO 64063
                                              Phone: (816) 246-9445
                                              Fax: (816) 246-8006
                                              E-mail: jcarey@bktplaw.com




                                             9

     Case 4:20-cv-00905-DGK Document 1 Filed 11/11/20 Page 9 of 10
                               Boyd, Kenter, Thomas & Parrish LLC
                               Jason Iezzi             Bar # 65329
                               Robert Sauls            Bar # 61466
                               221 W. Lexington Ave., Ste. 200
                               Independence, MO 64050
                               (816) 471-4511 – Office
                               (816) 471-8450 – Fax
                               jcarey@bktlaw.com
                               Attorneys for Plaintiff




                              10

Case 4:20-cv-00905-DGK Document 1 Filed 11/11/20 Page 10 of 10
